TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 17, 2018



                                   NO. 03-17-00760-CV


                                Audria Edmond, Appellant

                                              v.

                 Mark McElhannon/Accent Real Estate Services, Appellee


         APPEAL FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
                  AFFIRMED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the judgment of possession signed by the trial court on November 28,

2017. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s judgment. Therefore, the Court affirms the trial court’s

judgment. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.